PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Maximilian Ralph Peter von und zu Liechtenstein 
Application No. 15/497,218
Filed: 26 Apr 2017
For: SMART SUNGLASSES, SMART WINDOW AND SMART MIRROR APPARATUS FOR AUGMENTING HUMAN VISION BY MEANS OF ADAPTIVE POLARIZATION FILTER GRIDS

:
:
:
:
:	DECISION ON PETITION
:
:
:
:
:



This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed March 6, 2021.  

The petition under 37 CFR 1.137(a) is DISMISSED.

This application became abandoned for failure to file a timely and proper reply to the non-final Office action mailed June 13, 2018. The non-final Office action set a shortened statutory period for reply of three months from the June 13, 2018 mailing date of the Office action to avoid abandonment. Applicant did not obtained any extensions of time under 37 CFR 1.136(a). In the absence of a timely and proper reply, the application became abandoned on September 14, 2018. On January 23, 2019, the Office mailed a Notice of Abandonment.  On March 6, 2021, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition meets requirements (1) and (2), but does not satisfy requirement (3). 

In particular, the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required reply in the form of an amendment, paid the $1050 petition fee, made a statement of unintentional delay, and provided additional information regarding the extended period of delay in the form of a statement. However, applicant’s statement does not cover the entire period of delay nor contain sufficient information to support a conclusion that the entire delay is unintentional. 

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). In this instance, a petition under 37 CFR 1.137(a) was filed more than two years after the date of abandonment of this application.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223. 

MPEP 711.03(c) states that there are three periods to be considered during the evaluation of a petition under 37 CFR 1.137: 

(A) the delay in reply that originally resulted in the abandonment;
(B) the delay in filing an initial petition pursuant to 37 CFR 1.137 to revive the application; and
(C) the delay in filing a grantable petition pursuant to 37 CFR 1.137 to revive the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above-identified application. The Office further notes that if the applicant assigned the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional. 

When addressing the delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

In the statement of delay, applicant explains:

The petitioner is a pro-se inventor with very limited financial means who was personally severely affected by the COVID-19 outbreak. The late filing of the petition was entirely unintentional. The outbreak of COVID-19 has materially interfered with timely filing of the petition. The petitioner resides in the Isle of Man, which is a country which was severely disrupted by COVID-19, in particular the petitioner was subject to a succession of "stay at home" government mandates by the Manx government and the petitioner was furthermore caring for his three underage children as a single parent, which involved homeschooling the eldest child. Further, the petitioner suffered cash flow concerns due to COVID-19 related severe business disruption which was a relevant concern in relation to the required petition fee.

Statement, 03/06/21, p. 1.

The Office notes that the application became abandoned on September 14, 2018, for failure to file a timely reply to the non-final Office action mailed June 13, 2018. Applicant explains the delay was unintentional due to the effects of COVID-19. However, the COVID-19 outbreak did not beginning until January 2020, and the first case of coronavirus on the Isle of Man was not confirmed until approximately March 19, 2020. Moreover, applicant does not indicate how and when she discovered the application was abandoned for failure to file a timely reply to the non-final Office action mailed June 13, 2018. Therefore, applicant’s statement does not cover nor provide an explanation of facts regarding the first period of delay in filing the reply that originally resulted in the abandonment. Additionally, applicant’s statement does not discuss the circumstance with regard to the second period of delay from when applicant discovered the application was abandoned until the filing of the initial petition under 37 CFR 1.137(a) on March 6, 2021. 

In view of the above, the petition is dismissed.  

To revive this application, applicant must file both a renewed petition under 37 CFR 1.137(a) and additional information in the form of a separate signed statement discussing the facts and circumstances that occurred during the first and second periods of delay as set forth above and in MPEP 711.03(c) in support of a conclusion that the entire delay was unintentional.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form – PTO/SB/64. This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web1

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                    




    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).